Citation Nr: 1818283	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  11-18 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for left knee degenerative joint disease.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel

INTRODUCTION

The Veteran served on active duty with the United States Army from April 1982 to May 2002.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran testified at an April 2015 hearing via videoconference before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the Veteran's claims file. 

This matter was previously before the Board in July 2015 and November 2017.


FINDING OF FACT

The Veteran's left knee degenerative joint disease (DJD) most nearly approximates flexion limited to 120 degrees or better and full extension without instability.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for left knee DJD are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Entitlement to service connection for left knee condition was granted in a June 2003 rating decision.  An initial noncompensable evaluation was assigned effective June 1, 2002.  The October 2010 rating decision on appeal reclassified the Veteran's left knee condition as DJD and increased the rating to 10 percent effective May 13, 2010.  The Veteran contends that a higher rating is warranted for left knee DJD as his symptoms are more severe than what is contemplated by the current evaluation.  

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code (DC), the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. "Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (citation omitted).  VA accordingly concentrates on the evidence that establishes the state of the veteran's disability in the period one year before the veteran files his claim through the date VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505, 509 (2007). 

The Veteran's left knee DJD is currently rated as 10 percent disabling under DC 5010.   Diagnostic code 5010 (arthritis, due to trauma, substantiated by x-ray findings) rates disabilities using the classifications of DC 5003 (arthritis, degenerative), which provides two rating options for  x-ray-established degenerative arthritis.  The first is based on limitation of motion (as classified under the DC for the joint involved) objectively confirmed by findings such as swelling, muscle spasm, or painful motion.  The second option under DC 5003 applies where there is no limitation of motion; this option allocates either a 10 percent rating if two or more major joints (or minor joint groups) are involved or a 20 percent rating if the criteria for a 10 percent rating are met and there are occasional incapacitating exacerbations.  

The DCs that rate on the basis of limitation of knee motion are DCs 5260 (leg, limitation of flexion of)  and 5261 (leg, limitation of extension of).  Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.

Under DC 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  38 C.F.R. § 4.71a.

Under DC 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  Id.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court of Appeals of Veterans Claims has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997); 38 C.F.R. § 4.59.


With consideration of the DeLuca factors, it is clear that the Veteran's left knee has manifested flexion that is limited, at most, to 120 degrees with full extension.  The December 2017 VA examination documented range of motion from 0 to 120 degrees after repetitive testing.  The VA examiner noted no additional loss of function or range of motion after repetitions and no pain, fatigue, lack of endurance, or incoordination, although the examiner did note weakened movement due to muscle injury or peripheral nerves injury.  The examiner further specified that the Veteran "struggles to extend and flex left knee against gravity and bend and flex with active ROM [range of motion]. No problem with passive ROM."  The Veteran testified at the April 2015 hearing that his knee swells when he walks on it "a lot" and he gets a burning sensation up and down the leg "[a]bout like once a month."

The Veteran's left knee clearly resulted in functional impairment, but the objective medical evidence establishes that this impairment has not resulted in limitation of motion greater than 120 degrees of flexion or less than full extension.  Thus, a rating is not warranted under DCs 5260 and 5261.  A 10 percent rating is accordingly assigned for painful noncompensable limitation of motion under DC 5010.

The Board notes that the Veteran reported at an October 2010 VA examination that "his knee sometimes gives way" and testified at the April 2015 hearing that his knee sometimes buckles.  The December 2017 VA examination found no history of lateral instability or recurrent subluxation, however, and joint instability testing showed no joint instability.  This was supported by October 2010 and October 2015 VA examinations, which also found no instability.  Although the Veteran is competent to report symptoms such as his knee buckling and giving way, and the Board finds him credible, the Board gives greater weight to the medical evidence that performed multiple tests to determine no instability was present.

The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  There is no evidence of dislocated semilunar cartilage with frequent episodes of "locking" and effusion into the joint as required for a 20 percent rating under 38 C.F.R. § 4.71a, DC 5258. The Veteran also has not demonstrated knee ankylosis or impairment of the tibia and fibula; thus, DCs 5256 and 5262 are not for application.
      
Finally, entitlement to a total disability based on individual unemployability (TDIU) is an additional element to be considered for all increased-rating claims.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The record does not indicate that the Veteran is unemployable due to his left knee DJD, and the Veteran has not contended that it renders him unable to work.  Moreover, the Veteran maintained full-time employment throughout the appeals period, and the December 2017 VA examination found that the condition did not impact his ability to work.  Thus, remand of a TDIU claim is not necessary.  


ORDER

Entitlement to an initial rating in excess of 10 percent for left knee degenerative joint disease is denied.



____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


